UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14-A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: oPreliminary Proxy Statement xDefinitive Proxy Statement oDefinitive Additional Materials oSoliciting Material Pursuant to § 240.14a-11(c) or § 240.14a-12 Brooklyn Federal Bancorp, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement) Payment of Filing Fee (Check the appropriate box): xNo fee required. o$125 per Exchange Act Rules 0-11(c)(1)(ii), 14a-6(i)(1), or 14a-6(j)(2). o$500 per each party to the controversy pursuant to Exchange Act Rule 14a-6(i)(3). oFee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11: 4) Proposed maximum aggregate value of transaction: oCheck box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: January 15, 2010 Dear Stockholder: We cordially invite you to attend the Annual Meeting of Stockholders of Brooklyn Federal Bancorp, Inc. (the “Company”).The Company is the holding company of Brooklyn Federal Savings Bank, and our common stock is traded on the NASDAQ Global Market under the symbol “BFSB.”The Annual Meeting will be held at Brooklyn Federal Savings Bank’s main office, located at 81 Court Street, Brooklyn, New York, at 4:00 p.m., New York time, on Tuesday, February 16, 2010. The enclosed Notice of Annual Meeting and Proxy Statement describe the formal business to be transacted.During the Annual Meeting, we will also report on the operations of the Company.Directors and officers of the Company, as well as a representative of our independent auditors, will be present to respond to any questions that stockholders may have. The Annual Meeting is being held so that stockholders may consider the election of two directors and the ratification of the appointment of Grant Thornton LLP as the Company’s independent registered public accounting firm for fiscal year 2010.For the reasons set forth in the Proxy Statement, the Board of Directors unanimously recommends that you elect the two recommended nominees as directors and vote “FOR” the appointment of Grant Thornton LLP. On behalf of the Board of Directors, we urge you to sign, date and return the enclosed proxy card as soon as possible, even if you currently plan to attend the Annual Meeting.This will not prevent you from voting in person, but will assure that your vote is counted if you are unable to attend the meeting.Your vote is important, regardless of the number of shares that you own. Sincerely, Richard A. Kielty President and Chief Executive Officer Brooklyn Federal Bancorp, Inc. 81 Court Street
